Per curiam.
Stephen A. Kermish is a Georgia lawyer who has entered pleas of guilty to three felonies in the United States District Court. The felonies involve conspiracy to manufacture methaphetamine, interstate travel to facilitate an unlawful drug business, and conspiracy to defraud the Internal Revenue Service. He has petitioned the State Disciplinary Board to accept his voluntary surrender of his license to practice law in the State of Georgia.
The State Disciplinary Board accepted the petition with the express stipulation that Kermish may be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of his petition for reinstatement. Upon review of the record, the report of the State Disciplinary Board is adopted and it is ordered that the license of Stephen A. Kermish to practice law be surrendered. It is also held that the voluntary surrender of a license to practice law is the equivalent of disbarment and that Stephen A. Kermish shall not be readmitted to the State Bar of Georgia unless he complies with all of the reinstatement rules of the State Bar of Georgia which may be in effect at the time of his petition for reinstatement if such petition is filed.

Petition for voluntary surrender of license to practice law granted.


All the Justices concur.